Case: 17-30863      Document: 00514759599         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-30863                             FILED
                                 Conference Calendar                 December 13, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REGINALD ELLISON, also known as Ronda Ellison,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:11-CR-151-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Reginald Ellison has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Ellison did not file a response. Following this court’s order, counsel also filed
a supplemental Anders brief addressing whether the district court’s above-
Guidelines revocation sentence was substantively unreasonable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30863    Document: 00514759599     Page: 2   Date Filed: 12/13/2018


                                 No. 17-30863

      Ellison filed a response to counsel’s supplemental brief, in which he
argues that he received ineffective assistance of counsel at trial, on direct
appeal, and on collateral review. The record is not sufficiently developed to
allow us to make a fair evaluation of Ellison’s claims of ineffective assistance
of counsel; we therefore decline to consider the claims without prejudice to
collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Ellison’s motion to appoint new counsel is DENIED.




                                       2